Citation Nr: 1510015	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-28 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 12, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 12, 2009.

3.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that assigned a30 percent initial rating for posttraumatic stress disorder (PTSD) effective December 3, 2008.  A January 2015 rating decision increased the rating to 70 percent effective October 12, 2009.

The Veteran has also been assigned a TDIU, effective October 12, 2009, and since this does not cover the entire time frame on appeal, the Board additionally has jurisdiction over an implied claim for TDIU as an included claim within the increased rating claim for the period prior to October 12, 2009. 

In March 2012, the Veteran testified during a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of that hearing is of record.  In September 2013, the Board remanded the claim for a new VA examination and Social Security Administration records.

In addition to the Veteran's paper claims file, electronic paperless files (Virtual VA and Veterans Benefits Management System (VBMS) are also associated with this claim.  Any future consideration of the Veteran's case should also take into consideration the existence of these electronic records.




FINDINGS OF FACT

1.  Prior to October 12, 2009, the medical evidence of record shows that the Veteran's psychiatric disability was manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas.

2.  Prior to October 12, 2009, the Veteran was precluded from securing and maintaining a substantially gainful occupation.

2.  Both before and after October 12, 2009, the medical evidence of record shows that the Veteran's psychiatric disability was manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD, but not higher, prior to October 12, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for TDIU have been met for the period prior to October 12, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.16(a) (2014)

2.  The criteria for an initial rating in excess of 70 percent both before and after October 12, 2009, for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in December 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App.
473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in June 2009 and March 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later received evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in the Veteran's reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 55 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Prior to October 12, 2009

An August 2008, psychology consultation  shows that the Veteran had severe symptoms of re-experiencing, moderate to severe symptoms of avoidance/numbing, and moderate to severe symptoms of arousal.  His mood appeared dysphoric and blunted, and his mood was congruent with his affect.  His thought processes were logical and goal directed.  He had no suicidal or homicidal ideation or hallucinations.  He had paranoia, without delusions.  His immediate, recent, and remote memory was impaired, as was his attention and concentration.  His insight and judgment was good.  He was diagnosed with PTSD and given a GAF score of 45, indicative of serious symptoms.  

Based on the PTSD diagnosis in August 2008, the Veteran was referred to and underwent a mental health diagnostic study in November 2008.  On the Beck Depression Inventory the Veteran had symptoms of agitation, loss of interest, crying, sleep impairment, irritability, difficulty with concentration, and suicidal thoughts or wishes.  He was given a diagnosis of PTSD and a GAF of 45, indicative of serious symptoms.  

At a June 2009 VA psychological examination, the Veteran reported symptoms of anxiety, avoidance of crowds, and avoidance of news programs, thoughts and feelings of the war in Iraq.  He reported depression, guilt, hyper-startle response, hypervigilance, irritability, recurrent intrusive memories, ritualistic checking behaviors, sleep disturbance, social withdrawal and night sweats.  On mental examination his thought processes showed no unusual ideations, signs or symptoms of any formal thought disorder.  He denied any auditory or visual hallucinations, and reported no suicidal or homicidal ideations.  There were no indications of delusions.  His immediate and delayed verbal memory suggested moderate insufficiencies.  His affect was appropriate and his mood was noted as depressed.  It was noted that the Veteran indicated impairment in the social arena and the examiner found moderate impairment from a social viewpoint.  The examiner again diagnosed PTSD and assigned a GAF of 55.  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In reviewing the record, the Board finds that the probative medical evidence of record reflects that while the Veteran's PTSD does not demonstrate all of the particular symptoms listed for a 70 percent rating, because the frequency, duration and severity of Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas for the entire period prior to October 12, 2009, a 70 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Specifically, his psychiatric disability was manifested by chronic sleep impairment, frequent bouts of irritability, intrusive thoughts, impaired concentration, hypervigilance, exaggerated startle response, moderate insufficiency of memory, disturbances of motivation and mood, bouts of depression, and social withdrawal.  The Veteran's GAF has averaged 50 or less during the period prior to October 12, 2009, indicative of serious symptoms.


TDIU Prior to October 12, 2009

Having assigned a 70 percent rating for the Veteran's PTSD prior to October 12, 2009, the Board further finds this evidence sufficient to warrant entitlement to TDIU prior to October 12, 2009, on a scheduler basis.  Given the assignment of a total rating for his period, the Board finds that further discussion of entitlement to higher ratings based on an extraschedular basis is not warranted.  


A Rating in Excess of 70 Percent

At the March 2012 Board hearing, the Veteran and his wife testified that his PTSD symptoms had worsened since the June 2009 VA examination.  

An October 2009 private psychological examination conducted for Social Security benefits shows that the Veteran had difficulty in adapting to stressful circumstances (including work), inability to establish and maintain effective relationships, intermittent inability to perform activities of daily living, impaired impulse control, judgment, and abstract thinking.  The examiner found that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

At a March 2014 VA psychological examination, the examiner found the Veteran met the diagnostic criteria for PTSD.  The Veteran reported flashbacks, chronic sleep impairment, recurrent distressing dreams, persistent negative emotional state, a feeling of detachment or estrangement, hypervigilance, problems with concentration, irritable behavior and angry outbursts, and isolation and withdrawal.  The examiner found the Veteran had depressed mood and mild memory loss, such as forgetting names, directions, or recent events.  The examiner assigned a GAF of 50, noting that indicated serious symptoms as well as impairment in both social and occupational functioning.  The examiner reported the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In reviewing the record, the Board finds that the probative medical and lay evidence of record for the period from October 12, 2009 shows that the Veteran's PTSD symptoms most nearly approximate the severity, frequency and duration of the particular symptoms listed for a 70 percent rating.  The Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Specifically, the Veteran's psychiatric disability was manifested by irritable behavior and angry outbursts, impaired impulse control, judgment, and abstract thinking, impaired concentration, isolation and withdrawal, difficulty in adapting to stressful circumstances (including work), and inability to establish and maintain effective relationships.  These symptoms are of sufficient frequency, severity and duration as to satisfy the criteria for a 70 percent rating, but not higher, under the applicable diagnostic code. 

A higher rating of 100 percent is not warranted as the Veteran's symptoms do not indicate the enumerated symptoms for this level of disability or symptoms of such frequency, severity and duration that they equate to total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran has no persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While it was noted during the October 2009 psychological examination that the Veteran had intermittent inability to perform activities of daily living, the Board notes that that is one symptom of several symptoms for a 100 percent rating and that the majority of the Veteran's PTSD symptoms more nearly approximate the symptoms listed for a 70 percent rating.  In addition, while the Veteran is now found to be precluded from a substantially gainful occupation throughout the entire time frame on appeal, the Board finds that there is insufficient evidence to conclude that he was totally impaired from both an occupational and social standpoint at any point during the time frame on appeal because of his PTSD.


ORDER

An initial disability rating of 70 percent for PTSD prior to October 12, 2009, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A TDIU for the period prior to October 12, 2009, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

An initial disability rating in excess of 70 percent for PTSD is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


